Case 1:19-cv-20934-JEM Document 51 Entered on FLSD Docket 10/23/2020 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                               CASE NO. 1:19-CV-20934-JEM

  ERNESTO RIVERA                      )
                                      )
        Plaintiff                     )
                                      )
  v.                                  )
                                      )
  DOVE INVESTMENT CORPORATION )
  AND                                 )
  SHAFRITZ AND ASSOCIATES, P.A.       )
                                      )
        Defendants                    )
  ____________________________________/

                            NOTIFICATION OF 90 DAYS EXPIRING

         Defendants, by and through counsel, and pursuant to Rule 7.1(b)(4), Local Rules of the

  United States District Court for the Southern District of Florida, state as follows:

  1.     Defendants’ Motion to Dismiss First Amended Complaint was filed on May 26, 2020.

         (ECF No. 30).

  2.     Plaintiff responded to the Motion on June 9, 2020 (ECF No. 31).

  3.     On July 7, 2020, this Honorable Court ordered Supplemental Briefing in connection with

         the Eleventh Circuit’s ruling in Trichell v. Midland, Inc.

  4.     Defendants filed their supplemental brief on July 13, 2020 providing a Memorandum of

         Law as to Plaintiff’s lack of standing (ECF No. 35).

  5.     Plaintiff responded with a Supplemental Brief on July 14, 2020 (ECF No. 36).

  6.     No hearing has been held on the Motion to Dismiss the First Amended Complaint.

  7.     Even though this case is not at issue, motions for summary judgment are due to be filed

         on November 9, 2920. See, ECF No. 50.




                                                    1
Case 1:19-cv-20934-JEM Document 51 Entered on FLSD Docket 10/23/2020 Page 2 of 2




                                             THE LAW OFFICES
                                              OF RONALD S. CANTER, LLC

                                             /s/ Ronald S. Canter
                                             Ronald S. Canter, Esquire, Bar #335045
                                             200A Monroe Street, Suite 104
                                             Rockville, Maryland 20850
                                             Telephone: (301) 424-7490
                                             Facsimile: (301) 424-7470
                                             E-Mail: rcanter@roncanterllc.com
                                             Attorney for Defendants Dove Investment
                                             Corporation and Shafritz and Associates, P.A.

                                             400 S. Dixie Hwy #322
                                             Boca Raton, Florida 33432
                                             Local Address


                                  CERTIFICATE OF SERVICE

         The undersigned does hereby certify that a true and correct copy of the foregoing was

  served upon the individual(s) listed below by electronic notification via CM/ECF system on this

  23rd day of October, 2020 to:

  Hugh B. Shafritz, Esq.                            Joey D. Gonzalez, Esq.
  Shafritz and Associates, P.A.                     Joey Gonzalez, Attorney, P.A.
  601 N. Congress Avenue, Suite 424                 P.O. Box 145073
  Delray Beach, FL 33445                            Coral Gables, FL 33114
  pleadings@collectionslawfirm.com                  Joey@joeygonzalezlaw.com
  Attorney for Defendants
                                                    Leo Bueno, Esq.
                                                    Leo Bueno, Attorney, PLLC
                                                    P.O. Box 141679
                                                    Coral Gables, FL 33114
                                                    Leo@Buenolaw.com
                                                    Attorneys for Plaintiff


                                                      /s/ Ronald S. Canter
                                                      Ronald S. Canter, Esquire
                                                      Attorney for Defendants Dove Investment
                                                      Corporation and Shafritz and Associates, P.A.




                                                2
